DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-18 in the reply filed on 11/23/2021 is acknowledged. Additionally, Applicant added two new claims, independent claim 21 and dependent claim 22 which are acknowledged for full prosecution. Claims 19-20 have been cancelled from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.
Status of Claims
Claims 1-18 and 21-22 are currently under examination. Claims 19 and 20 are cancelled by election without traverse. Claims 21-22 are new claims.
Advisory Notice
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913.(Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/675,358, filed 05/23/2018 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because Fig. 5 fail to show a difference between RF and mRMR as described in the specification due to the grayscale of the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “set of circuits” in claim 11, “image acquisition circuit” in claim 11, “feature calculation circuit” in claim 11, “classifier circuit” in claim 11, 13 and 14, and “display circuit” in claim 11..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After review of the specification, the circuits are found as defined as electronic structures as included in a computer as in Fig. 7 with associated algorithms such as for “image acquisition circuit” the conventional function of loading/accessing radiological cardiac images ([0048]), for “feature calculation circuit” the algorithm configured “to determine values for one or more radiographic features based on a radiological cardiac image” with features being exemplified in Fig.5 ([0049] and the “classifier circuit” with the conventional algorithm to receive values/data, being trained with training data and being capable to distinguish between recurrent and non-recurrent cases ([0049]), while the “display circuit” is associated with the algorithm found to output/display results from the “classifier circuit” ([0051]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 9, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017) in view of Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) and in view of Madabhushi et al. (USPN 20160196647 A1; Pub.Date 07/07/2016; Fil.Date 12/07/2015).
nd ¶ “Non-cardiac gated 3D images of the left atrium were acquired at 1.5 T, following the administration of a Gd-based contrast agent, in a single breath-hold, with a reconstructed resolution of 1.4–1.8 mm”) and quantifying characteristic aspects of the LA with classification performed based on machine learning (p.10 last ¶) therefore teaching generating, via the machine learning classifier, a prognosis for atrial fibrillation (AF) after pulmonary vein isolation (PVI) based at least in part on the associated values for each radiographic feature of the M radiographic features, wherein the prognosis comprises a determination of one of recurrence or non-recurrence with implicitly using data processing medium for method steps as similarly taught by Trayanova within the same field of endeavor (Title and abstract) for risk assessment after atrial fibrillation ablation treatment using a non-transitory computer-readable medium including instruction and computer-executable code for providing risk assessment for recurrence of atrial fibrillation after ablation ([0011]) such as pulmonary vein isolation ([0185]) using a processor ([0079]) teaching a non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause a processor to perform operations, comprising: [...accessing a radiological cardiac image associated with a patient, wherein the radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity; extracting, from the radiological cardiac image, for each radiographic feature of M radiographic features, an associated value for that radiographic feature based on the radiological cardiac image, wherein generating, [...via the machine learning classifier...], a prognosis for atrial fibrillation (AF) after pulmonary vein isolation (PVI) [...based at least in part on the associated values for each radiographic feature of the M radiographic features,...] wherein the prognosis comprises a determination of one of recurrence or non-recurrence.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varela with a non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause a processor to perform operations, since one of ordinary skill in the art would recognize that using a non-transitory CRM for storing instructions executable by a processor for providing prognosis of AF recurrence for after atrial fibrillation ablation with pulmonary vein isolation was common practice in the art, as taught by Trayanova. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Varela and Trayanova teach using radioimaging analysis for generating prognosis for AF recurrence and non-recurrence with machine learning. The motivation would have been to ideally provide support for the processor to perform the prognosis of recurrence and non-recurrence of atrial fibrillation post ablation, as suggested by Trayanova (abstract and [0011], [0185]).
Varela teaches also accessing a radiological cardiac image associated with a patient (Fig.1 MRI images to analyze/process and p.2 col.2 2nd ¶) , wherein the radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity (Fig. 1 and p.2 col.2 “To encode the left atrial shape of each subject, a computational 3D geometrical model was fitted to each patient’s LA segmentation using a mathematical framework successfully employed to create personalized ventricular meshes” with the segmentation implying the use of the pixel intensities for analysis); extracting, from the radiological cardiac image, for each radiographic feature of M radiographic features (Fig. 3 “Main modes of variation of the LA shape” here M=8 and Fig.7-8 with LA shape metrics quantification) , an associated value for that radiographic feature based on the radiological cardiac image (Fig. 8 “percentage of total data variation”), wherein M is a positive integer (Fig.3 and Figs. 7-9 with M=fixed number of radiographic feature); providing to a machine learning classifier, for each radiographic feature of the M radiographic features (p.10 col.1 4th ¶ “As in any classification problem based on machine learning, we found that increasing the number of PCA modes used as an input to the LDA led to an improvement in discrimination between recurrent and non-recurrent shapes”), the associated value for that radiographic feature (p.10 col.1 3rd ¶ Performance of Shape  Metrics); generating, via the machine learning classifier, a prognosis for atrial fibrillation (AF) after pulmonary vein isolation (PVI), based at least in part on the associated values for each radiographic feature of the M radiographic features, wherein the prognosis comprises a determination of one of recurrence or non-recurrence (as discussed above predicting atrial fibrillation recurrence after ablation (Title and p.1 abstract “This novel methodology contributes to an improved characterization of LA organ remodeling and the reported findings have the potential to improve patient selection and risk stratification for catheter ablations in AF”) performed with pulmonary vein isolation (p.11 last ¶) with performing calculation and computational modelling (p.2 col.2 –p.3 col.2 Methods) based on radiographic images of the left atrial (LA) body (abstract) and quantifying characteristic aspects of the LA with classification performed based on machine learning (p.10 last ¶)); 
Varela and Trayanova do not specifically teach displaying the generated prognosis for AF after PVI as in claim 1.
However, Madabhushi teaches within the same field of endeavor of analyzing radiographic images for classification, diagnostics and prognosis ([0066] “classification and prognosis prediction may be based on shape or volume features quantified from MR images of a region of  displaying the generated prognosis as for AF after PVI ([0057] “Providing the prognosis prediction may also include displaying a numerical or graphical representation of the quantification of differences”) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varela and Trayanova with displaying the generated prognosis for AF after PVI, since one of ordinary skill in the art would recognize that displaying prognosis results was common practice in the art, as taught by Madabhushi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Varela teach using radioimaging analysis for generating prognosis. The motivation would have been to ideally provide diagnostics/prognostics results for the practitioner, as suggested by Madabhushi ([0067]).

Regarding claim 11, Varela teaches imaging device (p.2 col.1 3rd – 4th ¶ “MRI” and applied in p.2 col.2 1st ¶ “We develop and apply a novel computational framework to identify the LA shape characteristics that can best differentiate between recurrent and non-recurrent patient populations”) therefore an apparatus that facilitates generation of a prognosis in connection with a medical condition and methods for predicting atrial fibrillation recurrence after ablation (Title and p.1 abstract “This novel methodology contributes to an improved characterization of LA organ remodeling and the reported findings have the potential to improve patient selection and risk stratification for catheter ablations in AF”) performed with pulmonary vein isolation (p.11 last ¶) with performing calculation and computational modelling (p.2 col.2 –p.3 col.2 Methods) based on radiographic images of the left atrial (LA) body (abstract and p.2 col.2 2nd ¶ “Non-cardiac gated 3D images of the left atrium were acquired at 1.5 T, following the administration of a Gd-based contrast agent, in a single breath-hold, with a reconstructed resolution of 1.4–1.8 mm”) and quantifying characteristic aspects of the LA with generating, based at least in part on the associated values for each of the M radiographic features, a prognosis for the patient for atrial fibrillation (AF) after pulmonary vein isolation (PVI), wherein the prognosis comprises a determination of one of recurrence or non-recurrence with implicitly using data processing medium for method steps as similarly taught by Trayanova within the same field of endeavor (Title and abstract) for risk assessment after atrial fibrillation ablation treatment using a computer ([0011]) using non-transitory computer-readable medium including instruction and computer-executable code for providing risk assessment for recurrence of atrial fibrillation after ablation ([0011]) such as pulmonary vein isolation ([0185]) using a processor ([0079]), [... a memory configured to store a radiological cardiac image associated with a patient...] teaching implicitly set of circuitry for the computer ([0011]) : [...accessing a radiological cardiac image associated with a patient, wherein the radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity; extracting, from the radiological cardiac image, for each radiographic feature of M radiographic features, an associated value for that radiographic feature based on the radiological cardiac image, wherein M is a positive integer; providing to a machine learning classifier, for each radiographic feature of the M radiographic features, the associated value for that radiographic feature;...] generating, [...via the machine learning classifier...], a prognosis for atrial fibrillation (AF) after pulmonary vein isolation (PVI) [...based at least in part on the associated values for each radiographic feature of the M radiographic features,...] wherein the prognosis comprises a determination of one of recurrence or non-recurrence.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varela with a computer with a processor and set of circuits internal to the computer to connected any part of the computer including 
Varela teaches radiological cardiac image associated with a patient, wherein the radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity (Fig.1 MRI images of LA body being segmented, with Fig. 1 and p.2 col.2 “To encode the left atrial shape of each subject, a computational 3D geometrical model was fitted to each patient’s LA segmentation using a mathematical framework successfully employed to create personalized ventricular meshes” with the segmentation implying the use of the pixel intensities for analysis)); [...an input/output (I/O) interface; ...; and an interface that connects the processor, the memory, the I/O interface, and the set of circuits, the set of circuits comprising...]. Varela with Trayanova as discussed above for the computer with circuitry for processing data teaches also an image acquisition circuit configured to access the radiological cardiac image (Fig.1 MRI images to analyze/process and p.2 col.2 2nd ¶, therefore the processor with receiving data corresponding to the radiographic images); a feature calculation circuit configured to calculate, for each of M radiographic features, an associated value of that radiographic feature for the radiological cardiac image (Fig. 3 “Main modes of variation of the LA shape” here M=8 and Fig.7-8 with LA shape metrics quantification, Fig. 8 “percentage of total data variation”), wherein M is a positive integer (Fig.3 and Figs. 7-9 with M=fixed number of radiographic feature);  a classifier circuit configured to: access, for each of the M radiographic features (p.10 col.1 4th ¶ “As in any classification problem based on machine learning, we found that increasing the number of PCA modes used as an input to the LDA led to an improvement in discrimination between recurrent and non-recurrent shapes”), the associated value for that radiographic feature (p.10 col.1 3rd ¶ Performance of Shape  Metrics teaching the algorithm to process the image data to provide a metric for the shapes within the images); and  generate, based at least in part on the associated values for each of the M radiographic features, a prognosis for the patient for atrial fibrillation (AF) after pulmonary vein isolation (PVI), wherein the prognosis comprises a determination of one of recurrence or non-recurrence (as discussed above predicting atrial fibrillation recurrence after ablation (Title and p.1 abstract “This novel methodology contributes to an improved characterization of LA organ remodeling and the reported findings have the potential to improve patient selection and risk stratification for catheter ablations in AF”) performed with pulmonary vein isolation (p.11 last ¶) with performing calculation and computational modelling (p.2 col.2 –p.3 col.2 Methods) based on radiographic images of the left atrial (LA) body (abstract) and quantifying characteristic aspects of the LA with classification performed based on machine learning (p.10 last ¶) towards atrial fibrillation recurrence or non-recurrence (Figs. 5 and 7 with p.7 col. 2 ¶ Prediction of AF recurrence)); 
Varela and Trayanova do not specifically teach a memory configured to store a radiological cardiac image associated with a patient, an input/output (I/O) interface; ...; and an interface that connects the processor, the memory, the I/O interface, and the set of circuits, a display circuit configured to output the prognosis for the patient associated with the radiological cardiac image as in claim 11.
However, Madabhushi teaches within the same field of endeavor of analyzing radiographic images for classification, diagnostics and prognosis ([0066] “classification and prognosis prediction may be based on shape or volume features quantified from MR images of a region of a memory configured to store a radiological cardiac image associated with a patient (Fig. 4 and [0059] data store 425) an input/output (I/O) interface ((Fig.4 and [0059] interface 430 and Fig. 5 [0069] input/output interfaces 518) and an interface that connects the processor, the memory, the I/O interface, and the set of circuits (Fig.5 [0069] Bus 508) a display circuit configured to output the prognosis for the patient associated with the radiological cardiac image ([0067] “The display logic may control the CADx system to display the quantification of differences, the BcR prediction score, the diagnostic image, members of the statistical shape differential atlas, the volume features, the registered diagnostic image, or the shape features, on a computer monitor, a smartphone display, a tablet display, or other displays.“ and [0057] “Providing the prognosis prediction may also include displaying a numerical or graphical representation of the quantification of differences”) as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varela and Trayanova with a memory configured to store a radiological cardiac image associated with a patient, an input/output (I/O) interface; ...; and an interface that connects the processor, the memory, the I/O interface, and the set of circuits, a display circuit configured to output the prognosis for the patient associated with the radiological cardiac image, since one of ordinary skill in the art would recognize that computer attached to a medical imaging system were known to comprise memories, interfaces, buses, and other sets of circuitry necessary for the function of the medical imaging system and the analysis of the image data, as taught by Madabhushi. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Madabhushi and Varela teach using radioimaging analysis for generating prognosis. The motivation would have been to ideally provide diagnostics/prognostics results for the practitioner, as suggested by Madabhushi ([0067]).

Regarding claims 8 and 17, Varela teaches the statistical analysis of the local anatomical changes being performed using a t-squared test (p.6 col.1 last ¶) therefore teaching wherein the M radiographic features comprise the M most distinguishing radiographic features as determined via one of a random forest (RF) algorithm, a t-test, a Wilcoxon rank-sum algorithm, or a minimum redundancy maximum relevance (mRMR) algorithm.
Regarding claim 9, Varela teaches the considered variations in the atrial anatomical conformation (p.6 col.1 last ¶) listing different modes or PCA components for providing a reconstruction of the atrial anatomical conformation with a desired resolution (Fig.3 with M=5 and Fig.4) wherein one of ordinary skill in the art would recognize that the choice of the number of mode would be an engineering design consideration in order to optimally fit the anatomical imaging and the reconstruction accuracy. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017) in view of Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) and in view of Madabhushi et al. (USPN 20160196647 A1; Pub.Date 07/07/2016; Fil.Date 12/07/2015) as applied to claims 1, 8, 9, 11 and 17 and further in view of Siontis et al. (2015 Circ. Cardiovasc. Imaging 8:e003020 10 pages; Pub.Date 2015).
Varela, Trayanova and Madabhushi teach a method and apparatus as set forth above.
Varela, Trayanova and Madabhushi do not specifically teach the radiological cardiac image is a CT (Computed Tomography) image as in claims 2 and 12.
However, Siontis teaches within the same field of endeavor of prediction of atrial fibrillation recurrence (Title and abstract and p.2 col.1 1st ¶ “Specifically, a spherically deformed 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varela, Trayanova and Madabhushi with the radiological cardiac image is a CT (Computed Tomography) image the radiological cardiac image is a CT (Computed Tomography) image, since one of ordinary skill in the art would recognize that using CT imaging as a medical imaging system for atrial fibrillation analysis was known in the art, as taught by Siontis and since the choice of the medical imaging device is an arbitrary design consideration for characterizing the LA body size as taught by Siontis. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Siontis and Varela teach using radioimaging analysis for generating prognosis. The motivation would have been to ideally provide an optional imaging device for similar yield towards prognostics results for the practitioner, as suggested by Siontis (p.1 col.2 last ¶).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017) in view of Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) and in view of Madabhushi et al. (USPN 20160196647 A1; Pub.Date 07/07/2016; Fil.Date 12/07/2015) as applied to claims 1, 8, .
Varela, Trayanova and Madabhushi teach a method and apparatus as set forth above.
Varela, Trayanova and Madabhushi do not specifically teach the machine learning classifier is a support vector machine (SVM) as in claims 3 and 13.
However, Karnik teaches within the same field of endeavor of using machine learning technique for predicting atrial fibrillation (Title, abstract) the use of support vector machine (SVM) for the analysis and prognosis and classification of atrial fibrillation therefore teaching the machine learning classifier is a support vector machine (SVM) (p.5562 col.2 2nd “We used several classification algorithms such as, naïve Bayes, logistic regression, random forests and support vector machines (SVM) along with feature selection to train the ML models.”) therefore teaching the machine learning classifier is a support vector machine (SVM) as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varela, Trayanova and Madabhushi with the machine learning classifier is a support vector machine (SVM), since one of ordinary skill in the art would recognize that using support vector machine for classification for the prediction of atrial fibrillation was known in the art, as taught by Karnik. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Karnik and Varela teach using machine learning techniques and analysis for generating prognosis. The motivation would have been to ideally provide an optimal predictive models, as suggested by Karnik (p.5565 col.1 3rd ¶).

Claims 4-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017) in view of Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) and in view of Madabhushi et al. .
Varela, Trayanova and Madabhushi teach a method and apparatus as set forth above.
Varela, Trayanova and Madabhushi do not specifically teach providing to the machine learning classifier, for each clinical feature of N clinical features, an associated value for that clinical feature, wherein N is a positive integer, and wherein generating the prognosis for AF after PVI is based at least in part on the associated values for each clinical feature of the N clinical features as in claims 4 and 14.
However, Letsas teaches within the same field of endeavor of providing a prediction of atrial fibrillation recurrence following PVI (Title and abstract) the use clinical features such as age, BMI, LVEF, Hypertension, Statins, LAD (Table 2 clinical features discriminating between recurrent and non-recurrent AF) for characterizing patient leading to recurrent and non-recurrent AF after PVI, therefore teaching providing to the machine learning classifier, for each clinical feature of N clinical features, an associated value for that clinical feature, wherein N is a positive integer, and wherein generating the prognosis for AF after PVI is based at least in part on the associated values for each clinical feature of the N clinical features.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varela, Trayanova and Madabhushi with providing to the machine learning classifier, for each clinical feature of N clinical features, an associated value for that clinical feature, wherein N is a positive integer, and wherein generating the prognosis for AF after PVI is based at least in part on the associated values for each clinical feature of the N clinical features, since one of ordinary skill in the art would recognize that using clinical features for the prediction of atrial fibrillation recurrence and non-recurrence was known in the art as taught by Letsas and since using these additional clinical features within a support vector machine for classification for the prediction of atrial fibrillation would have been obvious to 
Regarding the dependent claims  5-7, 15-16, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Varela, Trayanova, Madabhushi and Letsas.
Regarding claims 5 and 15, Letsas teaches the N clinical features comprise the N most distinguishing clinical features as determined via one of a random forest (RF) algorithm, a t-test, a Wilcoxon rank-sum algorithm, or a minimum redundancy maximum relevance (mRMR) algorithm (Table 2 with N clinical features having the lowest p values or the best statistical discrimination as analyzed using either t-test or Wilcoxon rank sum test as in p.513 col.2 2nd ¶).
Regarding claim 6, Letsas teaches N=5 (Table 2 with at least 5 clinical features presenting the highest p value for the best discrimination between recurrent and non-recurrent AF in patients).
Regarding claims 7 and 16, Letsas teaches the N clinical features comprise one or more of age, body mass index (BMI), left ventricular ejection fraction (LVEF), history of hypertension, NYHA (New York Heart Association) class of I or greater, or use of apixaban (see Table 2 with at least BMI and LVEF).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017) in view of Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015) and in view of Madabhushi et al. .
Varela, Trayanova and Madabhushi teach a method and apparatus as set forth above.
Varela, Trayanova and Madabhushi do not specifically teach the M radiographic features comprise one or more of a coronal angle of a left inferior pulmonary vein (LI), an angle between a right superior pulmonary vein (RS) and a right inferior pulmonary vein (RI), a coronal angle of a left superior pulmonary vein (LS), an axial angle of the LI, or a coronal angle of the RI as in claims 10 and 18.
However, Buist teaches within the same field of endeavor of characterizing the outcome of ablation for atrial fibrillation after PVI from image analysis (Title and abstract “backgrounds” and “methods”) the determination of the pulmonary vein orientation as being associated with arrhythmia-free survival in post-atrial fibrillation PVI patient, with the left upper pulmonary vein orientation in the coronal plane (abstract “orientation of the left upper and caudal pulmonary veins in the coronal plane were independently associated with arrhythmia-free survival after multi-electrode PVI” and p.252 col.1 2nd ¶ using CT imaging and Fig. 1 and 3rd ¶ “the angle between the pulmonary vein trunk direction and the intersection line of the sagittal plane was measured in the axial and coronal plane”) wherein the measured orientation of the left upper pulmonary vein in the coronal plane reads on “a coronal angle of a left superior pulmonary vein (LS)” as being associated with arrhythmia-free patient outcome (p.256 Conclusion “orientation of the left upper and left lower pulmonary veins in the coronal plane were independently associated with arrhythmia-free survival in patients undergoing PVI” with “Potentially, pulmonary vein orientation assessment may be useful to predict arrhythmia-free survival after PVI depending on the technique used”) wherein the arrhythmia-free outcome characterizes an AF non-recurrence condition for the patient. Therefore Buist teaches the M radiographic features comprise one or a coronal angle of a left superior pulmonary vein (LS), an axial angle of the LI, or a coronal angle of the RI in order to classify the condition of the patient as with AF non-recurrence or AF recurrence.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varela, Trayanova and Madabhushi with the M radiographic features comprise one or more of a coronal angle of a left inferior pulmonary vein (LI), an angle between a right superior pulmonary vein (RS) and a right inferior pulmonary vein (RI), a coronal angle of a left superior pulmonary vein (LS), an axial angle of the LI, or a coronal angle of the RI, since one of ordinary skill in the art would recognize that using the pulmonary vein orientation for the left upper pulmonary vein for the prediction of atrial fibrillation non-recurrence in a AF patient after PVI was known in the art as taught by Buist. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Buist and Varela teach using imaging analysis with discriminative techniques and analysis for AF non-recurrence  prognosis. The motivation would have been to ideally providing a prediction of arrhythmia-free survival after PVI or atrial fibrillation free/non-recurrence for the patient, as suggested by Buist (abstract).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017) in view of Trayanova et al. (USPN 20170319278 A1; Pub.Date 11/09/2017; Fil.Date 11/05/2015).
Regarding claim 21, as discussed in claim 1, Varela teaches methods for predicting atrial fibrillation recurrence after ablation (Title and p.1 abstract “This novel methodology contributes to an improved characterization of LA organ remodeling and the reported findings have the potential to improve patient selection and risk stratification for catheter nd ¶ “Non-cardiac gated 3D images of the left atrium were acquired at 1.5 T, following the administration of a Gd-based contrast agent, in a single breath-hold, with a reconstructed resolution of 1.4–1.8 mm”) and quantifying characteristic aspects of the LA with classification performed based on machine learning (p.10 last ¶) therefore teaching generating, via the machine learning classifier, a prognosis for atrial fibrillation (AF) after pulmonary vein isolation (PVI) based on the subset of the plurality of radiographic features, wherein the prognosis comprises a determination of one of recurrence or non-recurrence with implicitly using data processing medium for method steps as similarly taught by Trayanova within the same field of endeavor (Title and abstract) for risk assessment after atrial fibrillation ablation treatment using a non-transitory computer-readable medium including instruction and computer-executable code for providing risk assessment for recurrence of atrial fibrillation after ablation ([0011]) such as pulmonary vein isolation ([0185]) using a processor ([0079]) teaching a non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause a processor to perform operations, comprising: [...accessing a radiological cardiac image associated with a patient, wherein the radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity; extracting, from the radiological cardiac image, for each radiographic feature of M radiographic features, an associated value for that radiographic feature based on the radiological cardiac image, wherein M is a positive integer; providing to a machine learning classifier, for each radiographic feature of the M radiographic features, the associated value for that radiographic feature;...] generating, [...via the machine learning classifier...], a prognosis for atrial fibrillation (AF) after pulmonary vein isolation (PVI) [...based at least in part on the associated values for each wherein the prognosis comprises a determination of one of recurrence or non-recurrence. Trayanova therefore teaches also the processor which one of ordinary skill in the art would recognizes a commonly known as being structurally made of circuits to perform processing functions.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varela with a processor and a non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause a processor to perform operations, since one of ordinary skill in the art would recognize that using a non-transitory CRM for storing instructions executable by a processor for providing prognosis of AF recurrence for after atrial fibrillation ablation with pulmonary vein isolation was common practice in the art, as taught by Trayanova. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Varela and Trayanova teach using radioimaging analysis for generating prognosis for AF recurrence and non-recurrence with machine learning. The motivation would have been to ideally provide support for the processor to perform the prognosis of recurrence and non-recurrence of atrial fibrillation post ablation, as suggested by Trayanova (abstract and [0011], [0185]).
Varela teaches also accessing a radiological cardiac image associated with a heart of a patient (Fig.1 MRI images to analyze/process and p.2 col.2 2nd ¶) , wherein the radiological cardiac image comprises a plurality of pixels, wherein each pixel of the plurality of pixels has an associated intensity (Fig. 1 and p.2 col.2 “To encode the left atrial shape of each subject, a computational 3D geometrical model was fitted to each patient’s LA segmentation using a mathematical framework successfully employed to create personalized ventricular meshes” with the segmentation implying the use of the pixel intensities for analysis); extracting a plurality of radiographic features from the radiological cardiac image, wherein the plurality of radiographic features characterize one or more of a left atrium size of the heart and a pulmonary vein morphology (Figs 1-3 with segmentation of the left atrial body LA and “Main modes of variation of the LA shape” here M=8 and Fig.7-8 with LA shape metrics quantification,  Fig. 8 “percentage of total data variation” with Fig.3 and Figs. 7-9 with M=fixed number of radiographic feature);  providing the plurality of radiographic features to a machine learning classifier, wherein the machine learning classifier is configured to select a subset of the plurality of radiographic features that have a high correlation to recurrence of pulmonary vein isolation (PVI) for the patient (p.10 col.1 4th ¶ “As in any classification problem based on machine learning, we found that increasing the number of PCA modes used as an input to the LDA led to an improvement in discrimination between recurrent and non-recurrent shapes” and Fig.7-8 with LA shape metrics quantification,  Fig. 8 “percentage of total data variation” and p.10 col.1 3rd ¶ Performance of Shape  Metrics); generating, via the machine learning classifier, a prognosis for atrial fibrillation (AF) after pulmonary vein isolation (PVI), based at least in part on the associated values for each radiographic feature of the M radiographic features, wherein the prognosis comprises a determination of one of recurrence or non-recurrence (as discussed above predicting atrial fibrillation recurrence after ablation (Title and p.1 abstract “This novel methodology contributes to an improved characterization of LA organ remodeling and the reported findings have the potential to improve patient selection and risk stratification for catheter ablations in AF”) performed with pulmonary vein isolation (p.11 last ¶) with performing calculation and computational modelling (p.2 col.2 –p.3 col.2 Methods) based on radiographic images of the left atrial (LA) body (abstract) and quantifying characteristic aspects of the LA with classification performed based on machine learning (p.10 last ¶)).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Varela et al. (2017 Frontiers in Physiology 8:68-79; Pub.Date 2017) in view of Trayanova et al. (USPN 20170319278 .
Varela and Trayanova teach a method and apparatus as set forth above. As discussed above, Varela teaches the use of a subset of the plurality of radiographic features to generate a prognosis for AF after PVI.
Varela and Trayanova do not specifically the additional use, via the machine learning classifier, of one or more clinical features for the prognosis as in claim 22.
However, Letsas teaches within the same field of endeavor of providing a prediction of atrial fibrillation recurrence following PVI (Title and abstract) the use clinical features such as age, BMI, LVEF, Hypertension, Statins, LAD (Table 2 clinical features discriminating between recurrent and non-recurrent AF) for characterizing patient leading to recurrent and non-recurrent AF after PVI, therefore teaching generating, via the machine learning classifier, the prognosis for AF after PVI based on the subset of the plurality of radiographic features and on one or more clinical features.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Varela and Trayanova with, since one of ordinary skill in the art would recognize that using clinical features for the prediction of atrial fibrillation recurrence and non-recurrence was known in the art as taught by Letsas and since using these additional clinical features within a support vector machine for classification for the prediction of atrial fibrillation would have been obvious to try since adding more independent parameters for machine learning technique is common practice since these parameters are known in the art to discriminate between recurrence and non-recurrence for atrial fibrillation. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Letsas and Varela teach using discriminative techniques and analysis for generating AF recurrence and non-recurrence  prognosis. The motivation would have 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/            Primary Examiner, Art Unit 3793